DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blake Jackson on 8/24/2022.
The application has been amended as follows: 

Claims

6. (Currently Amended) The air inflation device as claimed in Claim 1, wherein: 
            said inflation unit includes a bottom seat having a protruding portion extending upwardly from a top surface thereof, said protruding portion having a first inclined surface, said air outlet channel extending inwardly from said first inclined surface along an axis perpendicular to said first inclined surface;
           said pressure gauge has a gauge surface, and a second inclined surface rotatably abutting against said first inclined surface and forming an included angle with said gauge surface; 
            said shaft extends outwardly 
            said second inclined surface is rotatable relative to said first inclined surface so as to switch said pressure gauge unit relative to said inflation unit between a use position, in which said gauge surface of said pressure gauge extends laterally and horizontally, and a folded position, in which said gauge surface of said pressure gauge extends vertically upright.

9. (Currently Amended) The air inflation device as claimed in Claim 8, wherein said inflation unit further includes a pedal plate disposed on a top end of said piston rod for being stepped on to press down said piston rod, and an elastic member that is disposed in said chamber between a bottom end of said cylinder and a bottom end of said piston rod and that generates a restoring force for driving said piston rod to restore the piston rod to an original position after being pressed downward.

10. (Currently Amended) The air inflation device as claimed in Claim 9, wherein said inflation unit further includes an auxiliary member rotatably mounted on a side of said bottom seat opposite to said first inclined surface, and wherein, when said pressure gauge unit is in the use position, said auxiliary member is rotated relative to said bottom seat away from said cylinder so as to be placed on the ground, and when said pressure gauge unit is in the folded position, said auxiliary member is rotated relative to said bottom seat toward said cylinder so as to engage said pedal plate and limit 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“inflation unit” coupled with the function “having a chamber in which air can be compressed to generate high pressure air” in claim 1
“air guide unit” coupled with the function for guiding the high pressure air to flow out of said air outlet channel” in clam 1
“elastic member” coupled with the function “that generates a restoring force for driving said piston rod to restore to its original position after being pressed downward” in claim 9
auxiliary member” coupled with the function “to engage said pedal plate and limit the movement of said pedal plate” in claim 10
“auxiliary member” coupled with the function “for being stepped on” in claim 12
In each instance above, the claim limitation uses a generic placeholder (unit or member) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference of record discloses the shaft extending from the pressure gauge having a check valve sleeved on said shaft and flexibly inserted into said air outlet channel, and an air guide unit connected to said inflation unit for guiding the high pressure air to flow out of said 20air outlet channel [wherein the “air guide unit” is interpreted under 112(f)]. The air guide unit is interpreted under 112(f) as the structure which performs the function “guiding the high pressure air to flow out of said 20air outlet channel”, and equivalents thereof. As shown in e.g. Figs 1 and 3, the structure which guides the high pressure air to flow out of said 20air outlet channel 12 is the manifold 31 which engages the annular groove 223 to receive the high pressure air via a radial aperture in a side wall of the manifold 31 wherein the radial aperture leads to the hollow passage inside the manifold to guide the high pressure air from the chamber 12.
 	As per the definition below from Merriam Webster dictionary, it is noted that “sleeved on the shaft” in claim 1 is interpreted as a tubular shaped valve fitted on the shaft (see “a tubular part designed to fit over another part”). 


Merriam Webster dictionary (URL: https://www.merriam-webster.com/dictionary/sleeve)

    PNG
    media_image1.png
    626
    745
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    182
    747
    media_image2.png
    Greyscale

It is also noted that “flexibly inserted” in claim 1 is interpreted as the valve 25 flexing in shape against the channel wall as it is inserted into the channel 12.
It is also noted that the corresponding structure in the specification for the “inflation unit” interpreted under 112(f) is the reciprocating piston 15 sliding in the chamber 11 to produce high pressure air in the chamber 11.
 
The closest prior art of record:
In Fig 9, Winefordner US 20180119684 discloses a piston pump having a pressure gauge inserted into a discharge channel wherein the pressure gauge includes a valve inside the shaft extending from the pressure gauge. 
Wang US 20130071264 discloses a piston pump with a rotatable pressure gauge 40 at the base of the pump.
However, these references do not disclose the limitations cited in the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746